ICJ_059_NuclearTests_NZL_FRA_1974-12-20_JUD_01_ME_02_FR.txt. 480

OPINION INDIVIDUELLE DE M. GROS

Comme le montrent les textes des deux arrêts, Australie et Nouvelle-
Zélande, l’un est calqué sur l’autre, les affaires ont été instruites, plaidées
et délibérées ensemble; les requêtes introductives d’instance furent
déposées le même jour et les démarches préparatoires à l’action judiciaire
avaient été exactement parallèles. Ayant été d’avis qu’il eût fallu joindre
les deux affaires (ordonnance du 22 juin 1973, C.I.J. Recueil 1973, p. 149)
je me réfère à mon opinion sur l'arrêt concernant le Gouvernement du
Commonwealth.

Cependant, une partie de cette opinion traite du comportement du
demandeur vis-à-vis des expériences nucléaires et il convient d’indiquer
brièvement comment l'attitude du Gouvernement néo-zélandais fut
analogue à celle du Gouvernement australien.

1. I suffit de lire la collection des notes diplomatiques adressées par le
Gouvernement de la Nouvelle-Zéiande au Gouvernement français entre
le 14 mars 1963 et la fin de l’année 1972 (requête, ann. III, p. 23 à 63) où,
à aucun moment, l'argument de l’illicéité des expériences françaises n’a
été avancé par la Nouvelle-Zélande comme justifiant une demande d’arrêt
des expériences françaises. La formule de protestation est toujours fondée
sur des inquiétudes, jamais sur un droit. Ainsi aussi tard que le 29 mars
1972 une note de l'ambassade de Nouvelle-Zélande a Paris déclare:

«Si cependant il est procédé a de tels essais d'armes nucléaires en
1972, le Gouvernement néo-zélandais compte que le Gouvernement
français, une fois de plus, ne ménagera aucun effort pour réduire les
risques éventuels et veiller à ce que les explosions n’aient lieu que
lorsque les conditions météorologiques offrent les meilleures chances
d'éliminer la possibilité de retombées dangereuses dans les zones
habitées. Le Gouvernement néo-zélandais réaffirme qu'il se réserve
expressément le droit de rendre le Gouvernement français respon-
sable de tout dommage ou de toute perte que viendraient à subir Ja
Nouvelle-Zélande ou les îles du Pacifique dont elle a la responsabilité
à la suite des essais d'armes auxquels procède le Gouvernement
français. »

La même formule exactement «si cependant il est procédé » se trouve
dans les autres notes néo-zélandaises (note du 27 mai 1966, requête,
p. 43; note du 5 juin 1968, requête, p. 52; note du 6 avril 1960, requête,
p. 55; note du 14 mai 1971, requête, p. 57).

Après des élections fin 1972, où comme en Australie, le parti travailliste
27
481 ESSAIS NUCLÉAIRES (OP. IND. GROS)

obtint la majorité, la politique fut modifiée et le conflit d’intérêts poli-
tiques avec la France porté devant la Cour.

2. Quant à l’attitude différenciée entre les alliés directs de la Nouvelle-
Zélande et la France ou la Chine quelques citations suffisent.

Le premier ministre de Nouvelle-Zélande disait en 1956:

«En l’absence de tout accord entre les grandes Puissances sur la
question du contrôle et de la surveillance des armements tradition-
nels, le développement de cette branche des sciences nucléaires doit
se poursuivre. À cette fin, des essais périodiques sont indispen-
sables!. »

Puis, peu avant la première bombe thermonucléaire britannique, en
1957, le premier ministre déclarait:

«Si la Grande-Bretagne s’arrêtait à présent, elle ne saurait pas avec
certitude si elle possède en fait des moyens de représailles adéquats
pour le cas où des armes nucléaires seraient utilisées contre elle ou
pour le cas où elle serait menacée d’une attaque par ce moyen. On
comprend que le Royaume-Uni souhaite avoir cette certitude. »

A la même époque la politique du gouvernement était ainsi définie sur le
sujet:

« Premièrement, il s’agit là d’un des problèmes les plus graves
devant lesquels le monde se soit jamais trouvé.

Deuxièmement, la voie que suit la Grande-Bretagne est la bonne,
et nous devons continuer à l’appuyer. Son but est la sécurité du
Commonwealth et du monde libre, dont dépend notre propre
sécurité.

Troisièmement, nous devons demander et nous demanderons avec
insistance l'assurance que les essais nucléaires seront maintenus au
minimum compatible avec la défense du monde libre.

Quatrièmement, nous sommes prêts à nous déclarer et à œuvrer
pour l'interdiction complète des essais nucléaires quand les autres
nations en feront autant et à condition qu’elles acceptent de se
soumettre à un système satisfaisant d'inspection internationale. On
ne peut vraiment pas nous demander davantage. C’est la sécurité
même du monde libre qui est en jeu et nous ne pouvons pas nous
permettre de prendre des risques.»

Après 1966 l’emphase porte sur l'opportunité de faire observer par tous
les restrictions prévues dans le traité de 1963. Le premier ministre
déclare :

«Il me paraît important de bien voir quelles sont nos priorités. La
principale objection qu’ait le Gouvernement néo-zélandais à la

1 Toutes les citations proviennent de la revue du ministère des affaires étrangères de
Nouvelle-Zélande, telles qu'elles sont reproduites dans Nigel Roberts, New Zealand
and Nuclear Testing in the Pacific, 1972.

28
482 ESSAIS NUCLÉAIRES (OP. IND. GROS)

poursuite du programme d’essais de la France — comme à la mise
au point d’armes nucléaires par la Chine communiste —, c’est
qu’elle va à l’encontre de la tendance internationale clairement
apparente depuis quelques années à limiter la propagation des armes
de destruction massive. Je pense à des mesures aussi encourageantes
que le traité d'interdiction partielle des essais de 1963 et au traité
de non-prolifération signé cette année, ainsi qu’à la perspective de
voir les grandes Puissances recommencer à étudier sérieusement
d’autres mesures concrètes comme l’interdiction complète de tous
les essais. C’est dans cette optique que la détermination de la France
à aller de l’avant dans l’exécution de son programme d’armement
me paraît le plus regrettable.»

3. Pour le reste, les principes à appliquer au prétendu différend

juridique présenté par la Nouvelle-Zélande à la Cour sont ceux que j’ai
exposés à propos de la requête australienne. La Cour n’a rien à juger dans
cette querelle d’intérêts politiques.

4. Les paragraphes 29 à 35 inclus de mon opinion dans laffaire

australienne, que j’ai dû consacrer à la divulgation anticipée par le
premier ministre d'Australie de la décision de Ja Cour du 22 juin 1973 et
de la répartition des votes, ne sont pas applicables à l’affaire néo-zélan-
daise.

29

(Signé) A. GROS.
